Citation Nr: 1545779	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to a compensable rating for a laceration of the third finger of the right hand.  

3.  Entitlement to a compensable rating for pelvic inflammatory disease.  

4.  Entitlement to a higher initial rating for spastic colon disease with irritable bowel disorder, currently evaluated as noncompensable prior to November 5, 2013, and 30 percent disabling beginning November 5, 2013. 

5.  Entitlement to service connection for a right knee condition, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for vertigo, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.G. 


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.
	
In June 2015, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to a compensable rating for bilateral hearing loss and laceration of the third finger, and entitlement to service connection for a right knee condition, and vertigo, to include as due to an undiagnosed illness, and a skin disorder, to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran indicated her desire to withdraw her appeal for a higher initial rating for spastic colon disease with irritable bowel disorder, currently evaluated as noncompensable prior to November 5, 2013, and 30 percent disabling beginning November 5, 2013, at her June 2015 travel Board hearing.

2.  The Veteran's symptoms of her pelvic inflammatory disease most nearly approximate the need for continuous treatment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a higher initial rating for spastic colon disease with irritable bowel disorder, currently evaluated as noncompensable prior to November 5, 2013, and 30 percent disabling beginning November 5, 2013 have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for a rating of 10 percent, but no higher, for pelvic inflammatory disease have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.116, Diagnostic Code 7614 (2015).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in July 2011, which granted service-connection for spastic colon disease with irritable bowel disorder with a noncompensable rating.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as her post service medical records, as well as records from private facilities.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA gynecological conditions DBQ was conducted in November 2013.  38 C.F.R. § 3.159(4).  At the VA DBQ the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examination included sufficient detail as to the current severity of the Veteran's pelvic inflammatory disease, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran was also provided an opportunity to set forth her contentions during a travel Board hearing in June 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Spastic Colon Disease

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative 38 C.F.R. § 20.204.

In December 2012, the Veteran submitted a substantive appeal perfecting her appeal to include the issue of an initial compensable rating for spastic colon disease with irritable bowel disorder, as identified in the October 2012 Statement of the Case (SOC).  The Board notes that during the pendency of the appeal the Veteran was granted a 30 percent rating for spastic colon disease with irritable bowel disorder in a January 2014 rating decision.    

During her June 2015 hearing before the Board, the Veteran expressed her desire to withdraw her pending claim of entitlement to a higher rating for spastic colon disease with irritable bowel disorder as she was satisfied with the rating assigned.  The undersigned began the hearing by stating that such issue had been withdrawn, and the Veteran and her representative assented, thereby clearly stating on the record the Veteran's intention to withdraw the appeal of entitlement to a higher rating for spastic colon disease with irritable bowel disorder, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn her appeal for an increased rating for spastic colon disease with irritable bowel disorder, there remain no allegations of errors of fact or law for appellate consideration concerning this issue. The Board therefore has no jurisdiction to review this issue. 

Accordingly, the issue of entitlement to a higher rating for spastic colon disease with irritable bowel disorder is dismissed.

Legal Criteria

The Veteran has been assigned a noncompensable evaluation for her pelvic inflammatory disease.  The Veteran seeks an increased initial rating for the disability.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Pelvic Inflammatory Disease

The Veteran's pelvic inflammatory disease is rated under Diagnostic Code 7614.  Diagnostic Code 7614 is rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs.  Under Diagnostic Code 7614 a 0 percent rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment; and a maximum 30 percent rating is warranted for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116, DC 7614.

A statement was submitted from the Veteran's ex-husband in February 2011.  He stated that engaging in sexual intercourse became increasingly painful for the Veteran, and eventually became unbearable for her.  The statement also included that the Veteran required hospitalization for relief.  

In March 2011 the Veteran underwent a Gulf War examination.  In a gynecologic review of systems the examiner noted that the Veteran did not have a history of pelvic pain, abdominal pain, abnormal vaginal bleeding, nor did the Veteran have a history of other gynecologic symptoms.  The examiner noted that the Veteran had a history of bladder/bowel symptoms.  The Veteran additionally underwent an examination in April 2011.  In review of the Veteran's pelvic inflammatory disease, the Veteran stated that her gynecological conditions caused pelvic pain, severe sweating, and extreme abdominal pain.  The Veteran denied vaginal discharge, or bleeding between periods, and bleeding after intercourse.  The Veteran stated that she suffers from symptoms of incontinence.  A pelvic exam revealed no abnormality to the labia, a nontender urethra without evidence of urethral discharge, no signs of perineal relaxation, and no abnormal discharge tenderness, rectovaginal fistula, or urethrovaginal fistula.  The examiner also noted no signs of a rectocele or cystocele.  The examiner diagnosed the Veteran with resolved pelvic inflammatory disease.     

In November 2013 the Veteran underwent a gynecological conditions DBQ.  The Veteran reported experiencing pelvic pain, fever, nausea, and vomiting.  In review of the Veteran's symptoms the Veteran stated that she experiences intermittent, moderate pain, and that she also suffered from dyspareunia.  The examiner noted that the Veteran did not receive treatment for her gynecological condition.  The examiner additionally noted urinary insentience.  The examiner concluded that the Veteran's pelvic inflammatory disease did not have a functional impact to the Veteran, and that her condition was active.    

At the Veteran's June 2015 travel Board hearing the Veteran testified that sexual intercourse was uncomfortable and hurt.  Hearing Transcript at 5.  The Veteran described her pain as starting in her lower abdominal area, moving to her lower abdominal area, and then to her vagina.  Hearing Transcript at 5.  The Veteran stated that when she attempted to have intercourse the residual pain afterward was prolonged into the next day.  Hearing Transcript at 5.  The Veteran stated that the pain was so severe that she either needed to self-medicate with pain relievers, or get treatment from the emergency room.  Hearing Transcript at 6.  The Veteran stated that the treatment included morphine drips at the emergency room.  Hearing Transcript at 6.  The Veteran needed emergency room care twice within the past year, and it was described that her pain was prolonged and required her to stay in bed.  Hearing Transcript at 7.  The Veteran reiterated that her pain was incapacitating at times.  Hearing Transcript at 10.  Medical records from Hillcrest Hospital South show that the Veteran received emergency department care for abdominal pain in November 2013, and January 2015.       

Based on the evidence of the severity of the Veteran's pelvic inflammatory disease, the Board concludes that the findings satisfy the criteria for the assignment of a 10 percent disability rating under Diagnostic Code 7614.  The VA examinations report symptoms of dyspareunia and other complaints.  Lay statements also consistently show that the Veteran suffers from dyspareunia, and that on the occasions she engaged in sexual intercourse she needed to self-medicate or seek emergency room care for pelvic and abdominal pain.  The testimony also shows that the Veteran's pelvic pain is prolonged and can last into the next day requiring bed rest, and time off from work.   The Veteran's complaints and treatment have been consistent since the award of service connection.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the evidence more nearly approximates a 10 percent initial disability rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

In order to receive a 30 percent rating under Diagnostic Code 7614, the evidence must show that the Veteran's symptoms are not controlled by continuous treatment.  This has not been demonstrated by the competent medical evidence of record nor has the Veteran claimed such.  The Board points to the fact that when the Veteran receives treatment and pain medication her symptoms are relieved.  There is no other applicable Diagnostic Code that would entitle her to a higher rating.  As such the Veteran's condition does not approximate a rating higher than 10 percent and the preponderance of the evidence is against an even higher initial rating.  

Extra Schedular Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's pelvic inflammatory disease is not inadequate.  The Veteran's primary complaints regarding her pelvic inflammatory disease are that she suffers from dyspareunia with prolonged pain.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 7614.  The Veteran does not have any symptoms from her service-connected disability that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluation reasonably describes the service-connected pelvic inflammatory disease; thus, the schedular evaluation is adequate to rate the Veteran's pelvic inflammatory disease.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that she remains employed despite the severity of the disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected pelvic inflammatory disease is not for consideration. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The claim of entitlement to a higher initial rating for spastic colon disease with irritable bowel disorder, currently evaluated as noncompensable prior to November 5, 2013, and 30 percent disabling beginning November 5, 2013, is dismissed.

An increased rating of 10 percent for pelvic inflammatory disease is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims for a compensable rating for hearing loss and laceration of the third finger of the right hand, and service connection for a right knee disability, vertigo, and a skin disorder.  38 C.F.R. § 19.9 (2015).  

Hearing Loss

The Veteran has alleged that her bilateral hearing loss has worsened since her last VA examination.  At the Veteran's travel Board hearing she stated that her hearing has worsened since her last examination in November 2013.  Hearing Transcript at 20.  The Veteran specifically noted that she has received complaints from people about her being unable to hear.  Hearing Transcript at 20.  The Veteran also stated that she has trouble hearing on the phone, and must make a concerted effort in order to hear or listen to others.  Hearing Transcript at 20-21.  Thus, a new VA examination is necessary to evaluate the severity of the Veteran's hearing loss.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Right Hand Laceration

In March 2011 the Veteran underwent a Gulf War examination.  The Veteran did not show any impairment to strength or dexterity to her right hand, nor was there evidence of a fracture or amputation.  In review of the Veteran's skin, the examiner identified a tattoo on the Veteran's right foot.

An April 2011 examination of the Veteran shows that the Veteran reported a scar to the Veteran's third to fourth knuckle caused by an injury from when her hand got slammed by a door.  The Veteran relayed that it occurred in an ammunition bunker.  The Veteran stated that her scar was not painful and she did not experience skin breakdown.  The Veteran reported having stiffness to her finger.  In review of the Veteran's right hand middle ring finger, the Veteran reported stiffness to the 3rd and 4th fingers.  The Veteran denied pain, decreased strength, decreased dexterity, locking or swelling.  The Veteran stated that she did not experience any flare-ups, and that her bone condition had never been infected.  In review of the Veteran's skin, the examiner stated that the Veteran had a scar precisely located at her right middle finger, that it is a liner scar which measures 3 cm by .1 cm.  The examiner stated that the scar was not painful on examination, and that the Veteran did not have any skin breakdown.  The examiner determined that the scar was a superficial scar with no underlying tissue damage.  The examiner also found that the Veteran's scar did not limit her motion, and she had no functional loss due to her scar.  Right hand dexterity also appeared to be normal, and the Veteran exhibited normal right hand fingers range of motion. 

In November 2013 the Veteran underwent a scars/disfigurement DBQ.  The Veteran was diagnosed with a scar, and laceration of the third finger to her right hand.  The examiner determined that the Veteran's scar was not both painful and unstable.  The examiner noted that the Veteran's right upper extremity was affected by a scar of the palmar surface proximal to the right middle finger.  The scar was deemed linear and measured 1.3 cm.  The examiner determined that the scars did not limit function, nor were any physical findings associated with her scar.  The examiner concluded that the Veteran's scar was asymptomatic.    

At the Veteran's travel Board hearing she testified to the severity of her right finger laceration.  The Veteran stated that her finger had worsened especially in the cold.  Hearing Transcript at 14.  The Veteran also claimed that she experienced numbness to her finger and that she had to wear a protective brace.  Hearing Transcript at 14.  The Veteran also stated that she experienced pressure and pain to the palm of her hand which affected her finger.  The Veteran stated that her finger will sometimes affect her daily activities of grooming, and she can only hold items in her hand for so long, stating that her dexterity was affected.  Hearing Transcript at 16.  The Veteran stated that her dexterity was affected when she brushed her teeth, wrote on the board and used a keyboard.  Hearing Transcript at 16.  The Veteran testified to experiencing fatigue in her finger.  Hearing Transcript at 16.  The Veteran stated that she has swelling in her finger.  Hearing Transcript at 18.  The Veteran also stated that she experiences pain when using her finger.  Hearing Transcript at 18.

The Veteran's testimony at the Board hearing that she experiences pain and numbness and decreased dexterity of the digit is in contrast to previous statements the Veteran made to VA examiners and the examination findings.  As the record suggests a material change in the condition of the Veteran's service connected third finger of the right hand, the Board finds that a new VA examination is warranted. See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Right Knee & Vertigo

A review of the Veteran's service treatment records show that in April 1979 the Veteran complained of pain to her right side, stating that the pain went from her shoulder to her leg.  A medical record from April 1983 shows that the Veteran complained of neuropathy to her right leg for three months, and that her right leg gave out during physical activity, and the Veteran also reported numbness and tingling.  A February 1986 service treatment record shows that the Veteran had right knee pain for four days from a trauma.  The Veteran was assessed with infrapatellar tendonitis.  A screening note of acute medical care from May 1990 shows that while the Veteran was receiving treatment for acute abdominal pain, she complained that the pain affected her right leg.  A report of medical history from November 1991 shows that the Veteran had a history of cramps in her legs.  At the Veteran's travel Board hearing, she testified that in service her MOS required her to load trucks which caused her right knee pain, and that she has had knee pain and favored her knee since service.  Hearing Transcript at 26-28.   

All potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  The Veteran's April 2011 examination did not provide a nexus opinion, since the examiner determined that the Veteran did not suffer from a right knee disability, and exhibited normal range of motion.  However, the Veteran's April 2011 Gulf War examination diagnosed the Veteran with right knee arthralgia, and determined that the Veteran's service in Southwest Asia was not at least as likely as not the cause, and that the cause of the Veteran's right knee arthralgia was due do to activities, "injuries," and the normal process of aging.  The Board finds that the Gulf War opinion is vague as to whether or not the examiner contemplated the Veteran's entire period of active service, or just contemplated the Veteran's Southwest Asia service.  Thus, the Veteran should be provided another medical examination to obtain a medical opinion as to the etiology of the Veteran's right knee arthralgia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Allen v. Brown, 8 Vet. App. 374 (1995).

Similarly with regard to the Veteran's vertigo, the Veteran's service treatment records show that in February 1982 the Veteran suffered from nausea, easy fatigability, and sudden light headiness, and was placed on limited duty. An emergency care and treatment note from November 1992 is also of record.  The Veteran's chief complaints were dizziness, vomiting, and headache.  The Veteran described her condition as if she got drunk all of a sudden.  Undated complaints from the service treatment records additionally show that the Veteran suffered from lightheadedness.  The April 2011 Gulf War examination was similarly vague as to whether or not the examiner contemplated the Veteran's entire period of active service.  The examiner also stated that the Veteran's intermittent benign positional vertigo may also be due to the use of narcotic medication.  Thus, the Veteran should be provided another medical examination to obtain a medical opinion as to the etiology of the Veteran's vertigo and to also determine whether or not the Veteran's use of medication for her abdominal or pelvic pain, caused or aggravated the condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See also Allen v. Brown, 8 Vet. App. 374 (1995).

The Veteran has not been provided with notice of the laws and regulations pertinent to claims brought under the theory of secondary service connection as per 38 C.F.R. § 3.310  and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995). Therefore, on remand, the Veteran must be provided with proper notice of the applicable regulations pertaining to claims brought under a theory of secondary service connection.

Skin Disorder

With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran's claimed skin condition has been examined, but no nexus opinion has been offered.  In March 1979 the Veteran had a rash on her upper back, and thighs.  In June 1994 the Veteran complained of a rash which was on and off for approximately two years to her neck, and hands.  At the Veteran's travel Board hearing she stated that she receives treatment for her skin condition, and that steroid treatment only offers relief for a few weeks.  Hearing Transcript at 39.  The Veteran stated that her skin disability started during her Gulf War service.  Hearing Transcript at 35.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion are satisfied.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Because an opinion has not been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her disabilities since service.  After the Veteran has signed the appropriate releases, any outstanding records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Provide the Veteran with corrective notice with regard to her claim for service connection for a right knee disability, and vertigo, containing notice of the criteria necessary to substantiate a claim under the theory of secondary service connection.  

3.  Thereafter, schedule the Veteran for a VA audiology examination to determine the current severity of her service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is to perform all indicated tests and studies, and provide pure tone threshold values and speech discrimination percentages using the Maryland CNC test.  The examiner should also describe the effects of the Veteran's hearing loss disability on her functioning. 

The examiner should also provide an opinion concerning the impact of the bilateral hearing loss disability on the Veteran's ability to work.

4.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected laceration of the third finger of the right hand.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is to perform all indicated tests and studies, including range of motion testing to evaluate the Veteran's complaints that she experiences decreased dexterity of the digit affecting her ability to brush her teeth, write on the chalk board, and type on a keyboard, and that she experiences pain and numbness in her finger which requires her to wear a protective brace.  

The examiner should also provide an opinion concerning the impact of the laceration of the third finger of the right hand disability on the Veteran's ability to work.

5.  Schedule the Veteran for an examination to determine the nature of the Veteran's claimed right knee disability, and whether it is etiologically related to service.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should provide opinions on the following:

a. Is it at least as likely as not (50 percent or greater probability) that any current right knee disability had its onset during service, or was otherwise caused by any incident that occurred during service (see STRs dated April 1979, April 1983, February 1986, May 1990 and November 1991), including the Veteran's alleged frequent jumping on and off trucks as part of her MOS ?

b. In light of the April 2011 Gulf War examination diagnosis of right knee arthralgia, is it at least as likely as not (50 percent or greater probability) that the Veteran's 
right knee arthralgia is due to an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms from the Veteran's service in Southwest Asia during the Persian Gulf War?

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Schedule the Veteran for an examination to determine the nature of the Veteran's vertigo, and whether it is etiologically related to service.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should provide opinions on the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's vertigo had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's complaints of lightheadedness in-service?

b. In light of the April 2011 Gulf War examiner's comment that the Veteran's intermittent benign positional vertigo may also be due to the use of narcotic medication,  is it at least as likely as not (50 percent or greater probability) that the Veteran's pelvic inflammatory disease, spastic colon disease, or any medication needed for those conditions is the cause of any currently diagnosed vertigo?

c.  In light of the April 2011 Gulf War examiner's comment that the Veteran's intermittent benign positional vertigo may also be due to the use of narcotic medication,  is it at least as likely as not (50 percent or greater probability) that the Veteran's pelvic inflammatory disease, spastic colon disease, or any medication needed for those conditions caused a worsening of any currently diagnosed vertigo, beyond the normal progress of that disease?

d. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's vertigo; and (2) the increased manifestations that are proximately due to the Veteran's service-connected pelvic inflammatory disease, spastic colon disease, or any medication needed for those conditions.

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Schedule the Veteran for a VA examination by a qualified examiner to determine whether the Veteran's skin disability is related to service.  The claims folder must be made available to and be reviewed by the examiner.

The examiner should provide opinions on the following:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed skin disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the Veteran's in-service treatment for a rash in March 1979 and June 1994?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's claimed skin condition is due to an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms from the Veteran's service in Southwest Asia during the Persian Gulf War?

The examiner should explain the reasons and bases for each opinion provided.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

8.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


